Yuan v. Johns Hopkins Univ., No. 35, September Term, 2016. Opinion by Greene, J.

LABOR   &  EMPLOYMENT—WRONGFUL                               TERMINATION—RESEARCH
MISCONDUCT

Under Maryland law, an at-will employment contract may be legally terminated by either party
at any time. There exists a public policy exception to the at-will employment rule for wrongful
termination “when the motivation for the discharge contravenes some clear mandate of public
policy[.]” Adler v. Am. Standard Corp., 291 Md. 31, 47, 432 A.2d 464, 473 (1981). Limitations
to this public policy exception include that the policy relied on by the terminated employee
should be clearly discernible and that the policy should not otherwise provide a legal remedy,
such as damages, to the employee.

Petitioner, Daniel S. Yuan, M.D. (“Dr. Yuan”), alleged he was terminated for reporting research
misconduct, in violation of 42 U.S.C. § 289b and 42 C.F.R. Part 93, in a federally funded project
by researchers at Respondent institution, Johns Hopkins University School of Medicine
(“JHU”). We hold that we do not recognize the federal regulations prohibiting research
misconduct as a clear public policy to support a tort claim for wrongful termination of
employment. The federal regulations outline a self-regulation policy which directs the federally
funded institutions to ensure research misconduct does not take place through an internal
procedure established by the institution. The institutions are required to provide procedures to
investigate misconduct, take appropriate action, and address retaliation. See 42 C.F.R. §§
93.300–93.304. The scientific institution, not this Court, is in the best position and has the
expertise to determine whether the research results of its employees amounted to impermissible
research misconduct or permissible error or differences of opinion. Dr. Yuan did not follow
the protocol outlined in JHU’s policies for such claims. Under the circumstances presented in
the case at bar, there was no clear violation of the research misconduct regulations to warrant a
cause of action for wrongful termination.

Furthermore, Dr. Yuan notes that the federal regulations do not provide him a legal remedy in
the form of damages and that by allowing a wrongful termination claim based on a public policy
against research misconduct we would be granting such a remedy to employees. However,
because the public policy he is alleging is not clearly discernible, as we cannot determine if a
research misconduct violation occurred, we do not recognize the policy to establish his claim
for wrongful termination. Thus, Dr. Yuan’s at-will employment simply ended due to the
expiration of his employment contract.

TORTS—CONVERSION—OWNERSHIP
Finally, Dr. Yuan claims that JHU violated its own policy when he was first told that he could
have access to the research materials he collected, but was later denied such access. Here, we
hold, as a matter of law, that JHU owned the frozen cells generated while Dr. Yuan was
employed by JHU according to JHU’s guidelines regarding ownership of research materials.
Thus, it was proper for JHU to prevent Dr. Yuan’s access to such materials. Accordingly, we
affirm the judgment of the Court of Special Appeals.
Circuit Court for Baltimore City
Case No. 24-C-13-8243                    IN THE COURT OF APPEALS
Argued: December 6, 2016
                                               OF MARYLAND

                                                     No. 35

                                             September Term, 2016

                                   ______________________________________

                                               DANIEL S. YUAN

                                                       v.

                                        JOHNS HOPKINS UNIVERSITY


                                        Barbera, C.J.
                                        Greene,
                                        Adkins,
                                        McDonald,
                                        Hotten,
                                        Getty,
                                        Raker, Irma S., (Senior Judge, Specially
                                        Assigned),

                                                     JJ.
                                   ______________________________________

                                             Opinion by Greene, J.
                                   ______________________________________

                                        Filed: March 29, 2017
       In this case, Petitioner, Daniel S. Yuan, M.D. (“Dr. Yuan”), challenges the Court of

Special Appeals’ conclusion that there was no clear public policy mandate to support a

claim for wrongful termination for reporting research misconduct in a federally funded

project at Respondent institution Johns Hopkins University School of Medicine (“JHU”),

a scientific research institution. Dr. Yuan was a researcher employed by JHU. The suit

arises from Dr. Yuan’s allegation that he was wrongfully terminated in retaliation for his

repeated protests of research misconduct in violation of 42 U.S.C. § 289b and 42 C.F.R.

Part 93. 1

       We hold that these provisions regarding research misconduct do not provide a clear

public policy to support a tort claim for wrongful termination of employment. The self-

regulating provisions direct the federally funded scientific institutions to provide

procedures to investigate allegations of research misconduct, take appropriate action, and

address retaliation. See 42 C.F.R. §§ 93.300–93.304. The scientific institution, not this


1
  42 U.S.C. § 289b requires the Secretary of Health and Human Services to promulgate
regulations to define and prevent “research misconduct” and protect whistleblowers from
retaliation. 42 C.F.R. Part 93 indicates that federally funded, scientific institutions must
have procedures in place to detect and prevent research misconduct and prevent retaliation
against whistleblowers. Research misconduct is defined as “fabrication, falsification, or
plagiarism in proposing, performing, or reviewing research, or in reporting research
results.” 42 C.F.R. § 93.103.
        (a) Fabrication is making up data or results and recording or reporting them.
        (b) Falsification is manipulating research materials, equipment, or processes,
        or changing or omitting data or results such that the research is not accurately
        represented in the research record.
        (c) Plagiarism is the appropriation of another person's ideas, processes,
        results, or words without giving appropriate credit.
        (d) Research misconduct does not include honest error or differences of
        opinion.
Id.
Court, is in the best position and has the expertise to determine whether the research results

of its employees amounted to impermissible research misconduct or permissible error or

differences of opinion. Dr. Yuan did not follow the protocol outlined in JHU’s policies for

research misconduct claims. Further, Dr. Yuan acknowledged in his brief filed in this case

that the regulations do not provide him with legal redress in the form of damages and he

therefore seeks tort damages based on a theory of wrongful termination. However, there

was no clear violation of the research misconduct regulations to warrant a cause of action

for wrongful termination.

       Dr. Yuan also alleged conversion because after the termination of his employment,

he was denied access to stored research materials he had collected. However, JHU owned

the research materials pursuant to its policy, and it is well settled that a party may not

convert that which it owns. Therefore, we affirm the judgment of the Court of Special

Appeals.

                  FACTUAL AND PROCEDURAL BACKGROUND

       Dr. Yuan alleged in a lengthy amended complaint the following facts:

       Dr. Yuan was Board-certified in General Pediatrics and Pediatric Gastroenterology.

He was employed by JHU as a researcher with the Pediatrics Faculty. In July 2001, he

joined the lab of Dr. Jef Boeke (“Dr. Boeke”), a Professor in the Department of Molecular

Biology and Genetics and the head of a yeast genetics lab. The lab was largely funded

through the National Institute of Health (“NIH”), an agency of the United States

Department of Health and Human Services (“DHHS”). Between February 2002 and June

2011, the NIH provided over $11.8 million to the lab for research on the Synthetic Lethality

                                              2
Analyzed by Microarray (“SLAM”) project, which was an ambitious yeast genetics

research project using a novel methodology, as well as a $34 million grant for a project

related to the SLAM research. In Dr. Boeke’s lab, Dr. Yuan was initially responsible for

developing the computational infrastructure to manage the SLAM project’s massive

datasets.

       When SLAM entered its Production phase, in 2004, Dr. Yuan discovered and

reported to the Production team a concern that contaminating traces of DNA from

preceding SLAM experiments had led to false positive results. However, the team resisted

his concerns and suggestions for addressing the issue and instead began withholding data

files from him.

       Dr. Yuan stated that from 2005 through 2011, he repeatedly reported research

misconduct concerning the yeast genetics research claiming that the SLAM researchers

were falsifying the results. In particular, on November 28, 2005, Dr. Yuan emailed Dr.

Boeke about issues he identified in research completed by Xuewen Pan (“Dr. Pan”), a post-

doctoral fellow in Dr. Boeke’s lab. Dr. Yuan stated that Dr. Pan’s “genes are preselected,”

and that continuing with those research projects “will only generate more useless data.”

He also stated that the SLAM team had already established that “most of the [SLAM

Project] hits being identified are bogus.”

       Dr. Pan’s research was published in a biomedical journal, Cell, with Dr. Boeke as

the senior author in early 2006. Moreover, Dr. Boeke cited Dr. Pan’s research when he

applied for grant renewals through the NIH. After the NIH renewed the SLAM project

funding in late 2006, Dr. Boeke issued a new organizational chart which had the effect of

                                             3
excluding Dr. Yuan from extensive involvement with the SLAM research. Dr. Yuan

maintained that he protested his lack of a definite professional role in the SLAM Project

and found himself increasingly marginalized and excluded from the data management.

       Between 2006 and 2008, the SLAM research was unsuccessful; the lab did not have

significant results to report to NIH. Dr. Boeke asked other researchers to review the SLAM

project data, excluding Dr. Yuan. The researchers corroborated Dr. Yuan’s findings and

found that the data had an extraordinarily high “False Discovery Rate.” In the summer of

2008, Dr. Boeke decided not to renew the NIH grant for SLAM, although, some funding

remained available to operate SLAM.

       In January 2009, after analyzing Dr. Pan’s microarray data from his Cell

publication, Dr. Yuan determined that Dr. Pan could not have obtained the results he

claimed. His conclusion was not that Dr. Pan fabricated the results; instead, Dr. Yuan

asserted that Dr. Pan likely conducted the experiment with preconceptions of the results he

wanted to find—and then managed to find those results. Dr. Yuan also concluded similarly

with respect to a paper published in 2008 by Dr. Yu-yi Lin (“Dr. Lin”) in Genes &

Development. In January of 2009, Dr. Yuan also notified both Dr. Boeke and SLAM’s

project manager, Dr. Meluh, of the problems with Dr. Pan’s 2006 and Dr. Lin’s 2008

papers.

       Dr. Yuan was informed by Dr. Boeke in December 2009 that Dr. Boeke would not

be renewing his faculty contract for 2011, unless he was able to secure self-sustaining

funding within the next year. Dr. Boeke explained this was due to limited funding;



                                            4
however, at that time, Dr. Boeke established three new full-time positions with the SLAM

Project for three other individuals.

       Dr. Yuan again reported problems with SLAM research, in January 2010, at a lab

seminar where he identified bizarre zigzag patterns after plotting data for individual genes

in SLAM’s Production data in chronological order. Dr. Yuan concluded that these zigzags

were both non-random and unpredictable and were also large enough to masquerade as the

genetic interactions that SLAM was looking for; thus, according to Dr. Yuan, attempts to

interpret SLAM’s data were doomed to fail. Further, during the last week of the NIH

funding of SLAM, on June 29, 2010, Dr. Yuan wrote to Dr. Boeke that after analyzing the

production team’s last 118 experiments, he found about ten percent had “noise” (bad data)

with no apparent cause and only about ten percent “looked pretty good.”

       In October 2010, two of the grant applications Dr. Yuan sought funding for had

failed. Dr. Yuan asserted that Dr. Boeke falsely conveyed to him that there was no

available funding to support him. On December 14, 2010, Dr. Carol Greider (“Dr.

Greider”), the director of the Department of Molecular Biology and Genetics, offered Dr.

Yuan a part-time support staff position for the 2011 year to expire at the end of that year.

The salary was $24,800, well below his salary as a researcher. Dr. Yuan accepted the

employment contract; however, from January 2011 forward, Dr. Boeke excluded Dr. Yuan

from lab activities.

       On April 29, 2011, Dr. Lin held a seminar in Dr. Boeke’s lab. Dr. Yuan alleged that

the data results were inaccurate because when he asked Dr. Lin several questions regarding

the research neither Dr. Lin nor Dr. Boeke could provide adequate responses.

                                             5
       Further issues arose when on June 29, 2011, Dr. Yuan submitted a publication and

listed himself as the sole author. Dr. Boeke asked Dr. Greider to issue a written reprimand

to Dr. Yuan for failing to offer Dr. Boeke shared authorship of the published manuscript.

Dr. Greider issued a reprimand to Dr. Yuan. This led to Dr. Yuan meeting with Joan

Johnson, a human resources representative for JHU School of Medicine, on July 8, 2011,

to discuss Dr. Yuan’s concerns about Dr. Greider’s reprimand. Dr. Yuan also initiated

JHU’s Grievance Appeals Process. He explained that his employment problems arose over

the context of results produced in the lab, and that there was an inexplicable vehemence

that Dr. Boeke and Dr. Greider exhibited towards him. JHU denied Dr. Yuan’s grievance

appeal on December 22, 2011.

       Dr. Yuan’s employment contract was set to end on December 31, 2011. Prior to his

end date, he requested a property pass from Dr. Boeke, which would allow him to move

his research collection of archived cells out of the lab. Dr. Boeke refused to provide him

the pass until they could come to an understanding of all the issues relating to which files

and materials Dr. Yuan could take.

       On November 30, 2011, Dr. Yuan requested an affidavit or other confirmation that

Dr. Boeke would give Dr. Yuan access to Dr. Yuan’s archived cells for five years.

According to Dr. Yuan, Dr. Boeke initially accepted this request, but later failed to mention

the matter in any correspondence between Dr. Yuan, Dr. Boeke, and JHU. Later, JHU

declined to provide such access. On December 15, Dr. Yuan went to JHU to seek access

to his materials and was escorted from the workplace by JHU Security Officers.



                                             6
      After Dr. Yuan’s employment contract with JHU had expired, in early 2012, a

“Letter” (equivalent to a research paper) was published in a scientific research journal,

Nature, with Dr. Lin and Dr. Boeke named as the authors. After reviewing the publication,

Dr. Yuan believed there were serious conceptual errors in the paper. He concluded that the

underlying data was not reproducible. Dr. Yuan’s counsel, on May 14, 2012, told Ronald

J. Daniels, the president of JHU, and Edward D. Miller, the president of the School of

Medicine, about these “serious scientific problems” in the publication. Patricia L.

McClean, JHU senior associate general counsel, responded on May 21, 2012 stating that,

“[t]he School of Medicine is looking into the allegations of research misconduct made in

your letter under its Procedures for Dealing with Issues of Research Misconduct.” No one

from JHU, however, sought further information from Dr. Yuan nor contacted him

regarding the Nature paper.

      On July 24, 2012, Dr. Yuan submitted a “rebuttal analysis” to Dr. Lin and Dr. Boeke

about the Nature article for submission to Nature. Dr. Yuan requested that both Dr. Lin

and Dr. Boeke respond. A response was due on August 7, 2012. Neither doctor responded.

On August 8, 2012, someone emailed Dr. Yuan, using Dr. Lin’s account stating, “Dr. Yuan,

Yu-yi [Dr. Lin] passed away this morning. Now you must be very satisfied with your

success. Congratulations[.]” The death appeared to be a suicide as news accounts in

Taiwanese media made clear that Dr. Lin had died in his lab from a self-administered

overdose of sedatives. Moreover, the media reported he had attempted to jump off a

building the previous evening. His wife stated that Dr. Lin was concerned about a

“conduct-of-research” case and had trouble sleeping from the pressure.

                                            7
      Dr. Yuan received an email from Dr. Boeke on February 11, 2013, asking if he

would sign a “correction” that was prepared for the 2006 Cell paper. “The gist of the

correction was that the fraction of genetic interactions that could be traced back to the

paper’s SLAM-based microarray data was 75[%], not 90[%] as originally stated.” Dr.

Yuan responded to Dr. Boeke that he would not sign a correction, but Dr. Boeke still

submitted them to Cell, which published it as an “Erratum” on May 23, 2013. On

November 6, 2013, the Nature paper was also retracted. There was no “correction.” Dr.

Boeke admitted that “the Methods section in our Letter is inaccurate, and that for 38% of

the interactions found by the primary screen there was discordance in sign,” which was

consistent with Dr. Yuan’s findings. Dr. Yuan implies that this acknowledgment of

incorrect data indicates that research misconduct occurred.

      On December 13, 2013, Dr. Yuan filed, in the Circuit Court for Baltimore City, a

complaint for damages against JHU. He alleged wrongful termination in violation of

public policy. Dr. Yuan based this wrongful discharge action on 42 C.F.R. §§ 93.100–

93.104, which provides that DHHS, including NIH, must investigate and punish

intentional, knowing, or reckless “research misconduct” that represents “a significant

departure from accepted practices of the relevant research community.” The regulations

direct the federally funded institutions to provide procedures to investigate misconduct,

take appropriate action, and address retaliation.     See 42 C.F.R. §§ 93.300–93.304.

“Research misconduct means fabrication, falsification, or plagiarism in proposing,

performing, or reviewing research, or in reporting research results.” 42 C.F.R. § 93.103.

Dr. Yuan also brought claims for conversion and tortious interference with prospective

                                            8
economic advantage. JHU filed a motion to dismiss or, in the alternative, for summary

judgment and a request for a hearing. On May 12, 2014, the Circuit Court held a hearing

and granted JHU’s motion to dismiss because Dr. Yuan failed to identify a public policy

exception to the at-will employment doctrine. Judge Lawrence Fletcher-Hill, for the

Circuit Court, explained:

      There certainly are ample allegations that Dr. Yuan raised and continued to
      raise issues within his lab with Dr. Boeke and with others about the
      conclusion being reached by the research, [and] the manner in which the
      research was conducted. But the allegations very carefully skirt the line of
      fraud, falsification of data or manipulation of data. And it is a good
      illustration of why this tort needs to be drawn narrowly [so] that it does not
      amount to the opportunity for courts to litigate debates, intellectual debates
      within the scientific community about methodology or research methods or
      conclusions. Based on the allegations, even giving them full credit, until
      after Dr. Yuan was fired, his objections amounted to those types of
      intellectual debates and challenges within the lab. . . . “[W]hile there’s not
      [sic] question that academic integrity and research integrity is an important
      value, I conclude that it does not rise to the level that the Court of Appeals
      would recognize as the clear public policy necessary to support [a] cause of
      action for the tort of wrongful discharge in Maryland.

The Circuit Court also rejected the conversion claim:

      [A]lthough it may be that there is a policy at Johns Hopkins University to on
      a case-by-case basis allow research material or research data to be released
      for the individual or non-Hopkins use by researchers who have developed it
      at Hopkins, the basic policy, which is clearly stated and has not been
      challenged here, is that Hopkins asserts its ownership of all research material
      and all research data that has been developed within labs of the University. .
      . . Hopkins could not have converted what it in fact had ownership of.

      Dr. Yuan filed a timely notice of appeal from the judgment of the Circuit Court.

The Court of Special Appeals affirmed. Yuan v. Johns Hopkins Univ., 227 Md. App. 554,

135 A.3d 519 (2016). The intermediate appellate court concluded:



                                            9
       [T]hat the broad language and complex nature of these federal provisions,
       their deference to institutions, such as Hopkins, for the prevention and
       detection of research misconduct, and the difficult line they draw between
       scientific errors and wrongdoing and between falsity and fraud, make this a
       poor State public policy vehicle to carry a wrongful discharge action.
       Because the Circuit Court for Baltimore City did not err in rejecting this
       claim and others advanced by Yuan, we affirm.

Yuan, 227 Md. App. at 558, 135 A.3d at 522.

       Dr. Yuan filed a petition for writ of certiorari in this Court. We granted the Petition

for Certiorari to answer the following questions:

   1. Did the Court of Special Appeals err in precluding Md. employees from
      bringing wrongful termination claims based on retaliation for reporting
      research misconduct, by refusing to recognize the federal law prohibiting
      research misconduct as a public policy basis, contrary to this Court’s
      recognition of wrongful termination claims?
   2. Did the Court of Special Appeals err in precluding Md. employees from
      bringing conversion claims based on the employer’s conversion of the
      employee’s personal research materials, by improperly drawing inferences
      in favor of Respondent when it interpreted Respondent’s research materials
      policy?

Yuan v. Johns Hopkins Univ., 449 Md. 412, 144 A.3d 706 (2016).

       For the reasons stated below, we affirm the judgment of the Court of Special

Appeals. We hold that the provisions regarding research misconduct do not provide a clear

public policy to support a tort claim for wrongful termination of employment. The self-

regulating provisions direct the federally funded scientific institutions to provide

procedures to investigate allegations of research misconduct, take appropriate action, and

address retaliation. Dr. Yuan did not follow the protocols outlined in JHU’s policies for

such claims. Although Dr. Yuan is correct that the federal regulations do not provide him

a legal remedy and damages because the public policy he is alleging is not clearly


                                             10
discernible, there is no basis to support a claim for wrongful termination and tort damages.

Dr. Yuan was not wrongfully terminated and his at-will employment came to an end due

to the expiration of his employment contract.          Moreover, Dr. Yuan’s allegation of

conversion must fail because JHU owned the research materials pursuant to its stated

policies. Accordingly, JHU, as a matter of law, cannot convert property that it already

owns.

                                STANDARD OF REVIEW

        In reviewing a motion to dismiss this Court has stated:

        On appeal from a dismissal for failure to state a claim, we must assume the
        truth of, and view in a light most favorable to the non-moving party, all well-
        pleaded facts and allegations contained in the complaint, as well as all
        inferences that may reasonably be drawn from them, and order dismissal only
        if the allegations and permissible inferences, if true, would not afford relief
        to the plaintiff, i.e., the allegations do not state a cause of action for which
        relief may be granted. We must confine our review of the universe of “facts”
        pertinent to the court’s analysis of the motion to the four corners of the
        complaint and its incorporated supporting exhibits, if any. The well-pleaded
        facts setting forth the cause of action must be pleaded with sufficient
        specificity; bald assertions and conclusory statements by the pleader will not
        suffice. Our goal, in reviewing the trial court's grant of dismissal, is to
        determine whether the court was legally correct.

Parks v. Alpharma, Inc., 421 Md. 59, 72, 25 A.3d 200, 207 (2011) (citations and internal

quotation marks omitted).

        Moreover, the interpretation of a statute or regulation requires reviewing the

decision of the Circuit Court de novo. Md.-Nat’l Capital Park & Planning Comm’n v.

Anderson, 395 Md. 172, 181, 909 A.2d 694, 699 (2006) (“The resolution of these issues

[by the Court] requires statutory interpretation. Interpretation of a statute is a question of

law, and, therefore, we review the decision of the Circuit Court de novo.”).

                                              11
                                      DISCUSSION

                                  Parties’ Contentions

       Dr. Yuan contends this Court should hold that the Court of Special Appeals erred in

upholding the Circuit Court’s dismissal of Dr. Yuan’s claim for wrongful termination in

violation of public policy, when both courts below refused to recognize the federal statutes

and regulations, 42 U.S.C. § 289b and 42 C.F.R. Part 93, that prohibit research misconduct

as sources of public policy. Further, according to Dr. Yuan, the intermediate appellate

court erred in upholding the Circuit Court’s dismissal of his conversion claim. Dr. Yuan

states either (a) JHU’s policy expressly recognizes his entitlement to possession of the

research cell lines he created, or, in the alternative, (b) JHU’s policy is ambiguous on Dr.

Yuan’s entitlement to those cell lines and further discovery is thus necessary.

       JHU, however, contends Dr. Yuan’s claim for wrongful termination fails because

the regulations related to research misconduct are too vague and variable to give rise to a

clear public policy of Maryland supporting a claim for wrongful termination under the

circumstances. According to JHU, sound public policy should promote debate among

researchers, protecting this process from the specter of jury adjudication and damages,

rather than impose a wrongful discharge penalty for unfettered discussion. In addition,

JHU maintains that Dr. Yuan does not own the materials which he claims JHU took from

him and, as a matter of law, JHU cannot convert what it already owns.

 Wrongful Termination Claims Based on Public Policy of Retaliation for Reporting
                            Research Misconduct




                                            12
       “The common law rule, applicable in Maryland, is that an employment contract of

indefinite duration, that is, at will, can be legally terminated at the pleasure of either party

at any time.” Adler v. Am. Standard Corp., 291 Md. 31, 35, 432 A.2d 464, 467 (1981).

“The doctrine was born during a laissez-faire period in our country’s history, when

personal freedom to contract or to engage in a business enterprise was considered to be of

primary importance.” Suburban Hosp., Inc. v. Dwiggins, 324 Md. 294, 303, 596 A.2d
1069, 1073 (1991). However, there are limitations to the at-will employment doctrine.

This Court has recognized the competing interests in at-will employment including the

employer’s interest in terminating an employee without reason and an employee’s and

society’s interest in ensuring employees are not terminated in violation of public policies.

Adler, 291 Md. at 42, 432 A.2d at 470. According to Maryland law, there is a public policy

exception to the at-will employment rule for wrongful termination “when the motivation

for the discharge contravenes some clear mandate of public policy[.]” Adler, 291 Md. at

47, 432 A.2d at 473.

       [F]ew courts have flatly rejected the notion that the wrongful discharge of an
       at will employee may give rise to a cause of action for damages. Where
       courts differ is in determining where the line is to be drawn that separates a
       wrongful from a legally permissible discharge. This determination depends
       in large part on whether the public policy allegedly violated is sufficiently
       clear to provide the basis for a tort or contract action for wrongful discharge.

Adler, 291 Md. at 42, 432 A.2d at 470–71.

       For an at-will employee to establish wrongful termination “the employee must be

discharged, the basis for the employee’s discharge must violate some clear mandate of

public policy, and there must be a nexus between the employee’s conduct and the


                                              13
employer’s decision to fire the employee.” Wholey v. Sears Roebuck, 370 Md. 38, 50–51,

803 A.2d 482, 489 (2002) (citations omitted). This Court held:

       ‘The truth is that the theory of public policy embodies a doctrine of vague
       and variable quality, and, unless deducible in the given circumstances from
       constitutional or statutory provisions, should be accepted as the basis of a
       judicial determination, if at all, only with the utmost circumspection. The
       public policy of one generation may not, under changed conditions, be the
       public policy of another.’

Adler, 291 Md. at 46, 432 A.2d at 472 (quoting Patton v. United States, 281 U.S. 276, 50
S. Ct. 253, 74 L. Ed. 854 (1930)). Courts may rely on “prior judicial opinions, legislative

enactments, or administrative regulations” as the chief sources of public policy and the

“declaration of public policy is normally the function of the legislative branch.” Adler, 291
Md. at 45, 432 A.2d at 472. We have recognized that the tort of wrongful discharge is

decided on a case-by-case basis.      Id. (“We have always been aware, however, that

recognition of an otherwise undeclared public policy as a basis for a judicial decision

involves the application of a very nebulous concept to the facts of a given case, and that

declaration of public policy is normally the function of the legislative branch.”).

       An employee fired for retaliation for reporting a violation of a state or federal law

is alone insufficient to establish a valid wrongful discharge claim based on public policy.

This Court adopted the reasoning of Szaller v. American Nat’l Red Cross, 293 F.3d 148

(4th Cir. 2002), in Parks v. Alpharma, Inc., 421 Md. 59, 25 A.3d 200 (2011) (holding that

the FDA’s regulations which an employee reported that the employer allegedly violated

was not sufficiently clear to provide the basis for her wrongful discharge claim). See also

Adler, 291 Md. at 43, 432 A.2d at 471 (holding that Maryland’s corporate fraud law did


                                             14
not clearly explain what the employer was legally bound to perform, or refrain from

performing; thus, the employee’s complaint that he had been retaliated against for reporting

employer’s fraud did not raise a clear wrongful discharge action). This Court stated:

       If a court were to announce that the FDA’s regulations were all sources of
       Maryland public policy, an employee could immunize himself against
       adverse employment action simply by reporting an alleged violation of any
       regulation. And the narrow wrongful discharge exception, carefully carved
       out by the Maryland courts, would then supplant the general at will
       employment rule.

Parks, 421 Md. at 86–87, 25 A.3d at 216 (emphasis added) (citations and internal quotation

marks omitted).

       This Court, in Parks, set forth “limitations on a court’s ability to articulate a new

public policy mandate” to establish wrongful termination. Parks, 421 Md. at 79, 25 A.3d

at 212. A court must look to the “accepted purpose behind recognizing the tort in the first

place: to provide a remedy for an otherwise unremedied violation of policy.” Id. (internal

quotation marks omitted). Also, the policy at issue “should be reasonably discernible from

prescribed constitutional or statutory mandates.” Id. (internal quotation marks omitted).

See also Wholey, 370 Md. at 52–54, 803 A.2d at 490–91 (“The first limiting factor with

respect to adopting a ‘new’ public policy mandate for a wrongful discharge claim is derived

from the generally accepted purpose behind recognizing the tort in the first place: to

provide a remedy for an otherwise unremedied violation of public policy. . . . A second

limiting factor in defining a public policy mandate as a cause of action in tort is the notion

that the policies should be reasonably discernible from prescribed constitutional or

statutory mandates.”).


                                             15
       For the first limiting factor, in Makovi v. Sherwin–Williams Co., the Court noted

that “the generally accepted reason for recognizing the tort” of wrongful discharge is

“vindicating an otherwise civilly unremedied public policy violation.” Makovi v. Sherwin–

Williams Co., 316 Md. 603, 626, 561 A.2d 179, 189 (1989). On the other hand, where a

statute already has its own remedy, “allowing full tort damages to be claimed in the name

of vindicating the statutory public policy goals upsets the balance between right and

remedy struck by the Legislature in establishing the very policy relied upon.” Id. In the

case at bar, Dr. Yuan has noted that the federal regulations do not authorize damages

against JHU and he therefore seeks tort damages based on a theory of wrongful termination.

Under the circumstances, however, there was no clear violation of the research misconduct

regulations to warrant a cause of action for wrongful termination. There is no clearly

discernible public policy to support Dr. Yuan’s claim of wrongful termination.

       Even where there is an unremedied violation of public policy, the second limitation

is that the subject policy must “be reasonably discernible from prescribed constitutional or

statutory mandates.” Wholey, 370 Md. at 53, 803 A.2d at 491 (citations omitted). The

Court of Special Appeals and the Circuit Court, in the case at bar, relied on Parks, as

controlling this determination. The Court of Special Appeals noted that in Parks, this Court

held that overly broad federal regulations could not form the basis for a wrongful discharge

claim; specificity is important when relying on a statute or regulation. Moreover, although

accepting as a general matter that federal laws and regulations could form the basis for a

wrongful termination claim in Maryland, the Parks Court determined that the Federal

Trade Commission (FTC) and Federal Drug Administration (FDA) regulations lacked “the

                                            16
specificity of public policy that we have required to support a wrongful discharge claim.”

Parks, 421 Md. at 83, 86, 25 A.3d at 202–03, 215 (“The regulation at issue provides the

FDA’s standard for what details must be included on a prescription drug label if there is

‘reasonable evidence’ that a particular drug has a ‘clinically significant hazard.’ What is

not clear from the regulation is the specific public policy mandate that [the employer]

Alpharma allegedly violated to support the instant wrongful discharge claim”).

       To be specific, Parks involved a FDA regulation (21 C.F.R. § 201.57(c)(6)(i)) which

provided that pharmaceutical companies must label drugs to notify customers of any

“clinically significant hazard.” 421 Md. at 70, 25 A.3d at 206. The employee, Parks, was

allegedly fired for reporting her employer’s, Alpharma’s, violation of the regulation. Id.

However, this Court refused to recognize the FDA regulation as a source of Maryland

public policy for which an employee could base its wrongful termination suit. We stated:

       The regulation at issue provides the FDA’s standard for what details must be
       included on a prescription drug label if there is ‘reasonable evidence’ that a
       particular drug has a ‘clinically significant hazard.’ What is not clear from
       the regulation is the specific public policy mandate that Alpharma allegedly
       violated to support the instant wrongful discharge claim. Under such
       circumstances, we are left with only our own discernment to determine
       whether the behavior Ms. [Parks] alleges constituted non-compliance by
       Alpharma, a judgment we abjure, absent a clear, unmistakable signal in the
       law. . . . [I]f we were to recognize a mandate in the FDA’s labeling standard,
       we are at a loss for articulating precisely what the contours of that mandate
       would be. For all of the reasons stated, we conclude that Ms. Parks has failed
       to state a claim upon which relief can be granted for wrongful discharge, and
       therefore, affirm the decision of the Circuit Court. The public policy that
       Ms. Parks alleged Alpharma violated was not sufficiently clear to provide
       the basis for her wrongful discharge claim.

Parks, 421 Md. at 86–87, 25 A.3d at 215–16.



                                            17
       The circumstances in Parks are similar to those in the case at bar. Pursuant to the

federal regulations, 42 C.F.R. § 93.104, researchers can be found to have engaged in

research misconduct when they violate scientific research norms. However, a violation of

the scientific norms is not a sufficiently clear public policy to serve as the basis for a claim

of wrongful discharge. 42 C.F.R. § 93.104. See also U.S. ex rel. Milam v. Regents of Univ.

of Cal., 912 F. Supp. 868, 889 (D. Md. 1995) (“The Court finds that it would be an

unconscionable intrusion of law into academia to force a jury to decide whether

[researchers] should have informed NIH of [non-supportive] results sooner than [they

did].”). Not unlike in Parks, where the determination of a violation of the regulations was

vested with federal agencies, here, the self-regulating provisions contained in the federal

regulations direct the federally funded institutions to address allegations of research

misconduct, to determine if research misconduct took place, and to address retaliation and

whistleblower claims. The scientific institution, not this Court, is in the best position and

has the expertise to determine whether the research results of its employees amounted to

impermissible research misconduct or permissible error or differences of opinion. As we

stated in Parks, the research misconduct regulations lack specificity as to what constitutes

a violation and thus we are at a loss to determine what the contours of a wrongful

termination claim based on reporting research misconduct would be. We hold that these

provisions regarding research misconduct do not provide a clear public policy to support a

tort claim for wrongful termination of employment.

       Both 42 U.S.C. § 289b and the regulations of 42 C.F.R. Part 93 indicate that

federally funded scientific institutions are in place to detect and prevent research

                                              18
misconduct that involves Public Health Service (“PHS”) funding. 42 U.S.C. § 289b

requires the Secretary of Health and Human Services to promulgate regulations to define

and prevent “research misconduct” and protect whistleblowers from retaliation. The

regulations adopted by the Secretary of Health and Human Services declare, relevant to the

case at bar, “research misconduct” is defined as “fabrication, falsification, or plagiarism in

proposing, performing, or reviewing research, or in reporting research results.” 42 C.F.R.

§ 93.103.

       (a) Fabrication is making up data or results and recording or reporting them.
       (b) Falsification is manipulating research materials, equipment, or processes,
       or changing or omitting data or results such that the research is not accurately
       represented in the research record.
       (c) Plagiarism is the appropriation of another person’s ideas, processes,
       results, or words without giving appropriate credit.
       (d) Research misconduct does not include honest error or differences of
       opinion.

Id. The regulation notes that errors or differences of opinion do not constitute research

misconduct. 42 C.F.R. 93.103(d). Similar to the facts in Parks, the regulations are not

sufficiently clear and specific for a court to determine whether research misconduct

occurred. To show that there was a violation of the regulations, Dr. Yuan indicates that

the results were falsified because Dr. Boeke issued a correction to the 2006 Lin paper

(stating 75%, instead of 90%, of the reported genetic interactions were supported by the

data) and he retracted the 2008 Pan paper. Simply because the researchers were incorrect

or erroneous in their findings does not equate to falsifying or fabricating evidence. Thus,

such determinations are best made by the institution receiving the federal funding and not

by a court. In the case at bar, we can only determine that there was no clear violation of


                                             19
the research misconduct regulations to warrant a cause of action for wrongful termination.

Moreover, before a finding of research misconduct can be made, federal regulations require

that:

        (a) There be a significant departure from accepted practices of the relevant research
        community; and
        (b) The misconduct be committed intentionally, knowingly, or recklessly; and
        (c) The allegation be proven by a preponderance of the evidence.

42 C.F.R. § 93.104. Institutions which receive federal funds have the primary duty to

report and respond to such research misconduct. 42 C.F.R. § 93.300(b), (d) (“Institutions

under this part must . . . (b) Respond to each allegation of research misconduct for which

the institution is responsible under this part in a thorough, competent, objective and fair

manner, including precautions to ensure that individuals responsible for carrying out any

part of the research misconduct proceeding do not have unresolved personal, professional

or financial conflicts of interest with the complainant, respondent or witnesses . . . (d) Take

all reasonable and practical steps to protect the positions and reputations of good faith

complainants, witnesses and committee members and protect them from retaliation by

respondents and other institutional members”). The institutions are best situated and have

the expertise to address the allegations of research misconduct through self-enforcement.

Further, these self-regulating provisions direct federally funded institutions to provide

procedures to investigate misconduct, take appropriate action, and address retaliation. See

42 C.F.R. §§ 93.300–93.304.

        [R]esearch institutions are left to set their own policies for, and conduct their
        own investigations of, the wide-ranging category of ‘questionable research
        practices’ and all cases of negligent misconduct. This deference to self-
        enforcement, embedded in the federal definition of research misconduct, is a

                                              20
       defining trait of the oversight scheme for federally funded research
       generally[.]

Patrick O’Leary, Policing Research Misconduct, 25 ALB. L.J. SCI. & TECH. 39, 50 (2015)

(footnotes omitted). “As for defining research misconduct as a significant departure from

accepted practices of the relevant research community, this presents both difficult line

drawing problems and . . . the possibility of holding similarly situated individuals to

disparate standards.” 25 ALB. L.J. SCI. & TECH. at 79. O’Leary observes that the problem

with resolving research misconduct allegations through the judiciary, “whether through

civil litigation or criminal prosecutions, is that determinations of misconduct in this area

frequently require a sophisticated understanding of scientific methods and principles that

courts and juries rarely possess and are often badly positioned to obtain, even with

assistance from expert witnesses.” 25 ALB. L.J. SCI. & TECH. at 71. Thus, we cannot say

that the public policy allegedly violated by JHU is sufficiently clear to provide the basis

for Dr. Yuan’s wrongful discharge claim and JHU appears to be in a much better position

to address research misconduct, consistent with its internal policies.

       In fact, JHU had such procedures in place as reflected in its “Procedures for Dealing

with Issues of Research Misconduct” document. See 42 C.F.R. § 93.300(d) and JHU

Research Misconduct Procedures at Section II. JHU’s Procedures for Dealing with Issues

of Research Misconduct provide that an employee who “suspects that research misconduct

has occurred has an obligation to report that suspicion to the director of the department or

division affected, or to the Dean of the School of Medicine.” Dr. Yuan did not report that

he believed he was fired in retaliation for reporting alleged research misconduct according


                                             21
to the procedures in place.     He directed his complaints about the SLAM data and

experiments to other researchers in the lab in which he and Dr. Boeke worked. Dr. Boeke,

a professor in the Department of Molecular Biology and Genetics and the head of a yeast

genetics lab, and the other researchers were the same individuals who Dr. Yuan accused of

the misconduct and did not fall into the category of the Dean of the School of Medicine or

directors of the department affected. Furthermore, Dr. Greider was the director of the

Department of Molecular Biology and Genetics. Dr. Yuan, however, does not state in his

complaint that he reported allegations of research misconduct to her. Moreover, wrongful

discharge requires termination by the employer. Here, Dr. Yuan’s employment contract

simply expired; he was not wrongfully terminated in violation of a clear and specific public

policy.

          Furthermore, Congress has explicitly vested broad authority in the scientific

institutions to determine how to address retaliation and whistleblowers. The Secretary of

HHS even proposed regulations which would allow relief to whistleblowers and would

require a federally funded organization to deal with these retaliation claims by providing

an administrative hearing where they could recover money damages. Public Health Service

Standards for the Protection of Research Misconduct Whistleblowers, 65 Fed. Reg. 70,830,

70,839 at § 94.445 (proposed Nov. 28, 2000) (to be codified at 42 C.F.R. pt. 94). However,

these regulations were not adopted and were, in fact, withdrawn. OFFICE OF MGMT. &

BUDGET, EXEC. OFFICE OF THE PRESIDENT, RIN: 0937-AA03, PUBLIC HEALTH SERVICE

STANDARDS FOR THE PROTECTION OF RESEARCH MISCONDUCT WHISTLEBLOWERS

(2011). Thus, the federal research misconduct scheme does not create a legal remedy,

                                            22
granting employees damages, for retaliation for reporting research misconduct. Therefore,

it would be inappropriate for this Court to step in and recognize a public policy against

research misconduct in order to grant tort damages to complaining employees. In view of

the research misconduct regulatory scheme, as O’Leary observes, the federal regulations

show “a long tradition of government deference to the norms and integrity of the academy,”

25 ALB. L.J. SCI. & TECH. at 90, and a “deferential attitude favoring scientific self-

regulation of research,” 25 ALB. L.J. SCI. & TECH. at 72. As the Court of Specials pointed

out “[a] broader remedy, such as damages, for research misconduct would invite judicial

intrusion into the norms of the academy. [Accordingly, t]his may be one reason why

Congress did not expressly create a damage remedy for research misconduct.” 227 Md.

App. at 576, 135 A.3d at 532 (citation omitted).

       The case sub judice is distinguishable from cases where this Court has recognized

the tort of wrongful termination because in those cases the public policy was sufficiently

clear to establish the basis for the employee’s wrongful discharge claim.

       We have recognized a wrongful termination claim where an employee refuses to

engage in unlawful conduct and is terminated as a result. See Insignia Residential Corp.

v. Ashton, 359 Md. 560, 573, 755 A.2d 1080, 1087 (2000) (holding that the employee’s

termination because she refused sexual advances from her employer violated a clear public

policy against prostitution).

       The statute precluding prostitution and attempts to induce or coerce women
       and men into engaging in prostitution represents a clear mandate of public
       policy that is violated when an at-will employee is discharged for refusing to
       engage in conduct that would constitute prostitution (or lewdness or
       assignation, which is also prohibited by § 15 of Article 27). The fact that

                                            23
       both the inducements themselves and a discharge for rejecting them may
       constitute a violation of the Federal and State employment discrimination
       laws does not require that we ignore that such conduct also violates the
       entirely separate, independently based, public policy embodied in § 15.

Ashton, 359 Md. at 573, 755 A.2d at 1087. See also Magee v. DanSources Tech. Servs.,

Inc., 137 Md. App. 527, 573, 769 A.2d 231, 258 (2001) (holding that an employee

sufficiently alleged a claim for wrongful discharge under Maryland public policy when she

provided evidence that she was fired for refusing to commit health care fraud in violation

of federal criminal law). In the case at bar, Dr. Yuan was not terminated for refusing to

engage in clearly unlawful conduct. Dr. Yuan merely alleges that he complained about

incorrect research results which he believed amounted to research misconduct and was

terminated as a result of his complaints. Whether or not there was research misconduct is

not a question to be determined by the courts. That determination is left to the sound

discretion of the research entities involved.

       The Court of Special Appeals has also recognized the tort of wrongful termination

when an employee was fired for performing affirmative legal duties that the employee was

required to perform by law. Bleich v. Florence Crittenton Servs. of Baltimore, Inc., 98 Md.

App. 123, 140, 632 A.2d 463, 471 (1993) (holding that employee teacher had a duty under

the law to report matters involving abuse of children, but was wrongfully terminated when

she reported suspected abuse).      In contrast, JHU, a federally funded institution, is

responsible, under federal regulations, for conducting an investigation of research

misconduct after Dr. Yuan, the employee, brought his allegations to JHU’s attention in

accordance with their policies. 42 C.F.R. § 93.300 (“Institutions under this part must . . .


                                                24
(b) Respond to each allegation of research misconduct for which the institution is

responsible under this part in a thorough, competent, objective and fair manner, including

precautions to ensure that individuals responsible for carrying out any part of the research

misconduct proceeding do not have unresolved personal, professional or financial conflicts

of interest with the complainant, respondent or witnesses[.]”). As we have discussed, Dr.

Yuan did not follow the procedures outlined by JHU. It was not until May 14, 2012, after

his employment contract had expired, that Dr. Yuan informed Ronald J. Daniels, the

president of JHU, and Edward D. Miller, the president of the School of Medicine, about

these “serious scientific problems” in the publication. Patricia L. McClean, JHU senior

associate general counsel, responded on May 21, 2012 stating that, “[t]he School of

Medicine is looking into the allegations of research misconduct made in your letter under

its Procedures for Dealing with Issues of Research Misconduct.” However, JHU did not

contact him further nor did they find that research misconduct had taken place.

Determining if research misconduct took place is an internal process for JHU to determine

with its scientific expertise and in accordance with self-regulation as directed by Congress.

Under the circumstances, we can only determine that there was no clear violation of the

research misconduct regulations to warrant a cause of action for wrongful termination.

       This Court has also recognized the tort of wrongful termination based on public

policy when an employee is discharged for exercising his or her legal rights. Watson v.

Peoples Sec. Life Ins. Co., 322 Md. 467, 481–83, 588 A.2d 760, 767 (1991) (holding that

a wrongful termination claim existed when plaintiff was fired for suing a coworker for

assault and battery). We stated, “where, as here, a retaliatory discharge is in response to

                                             25
an [employee] seeking legal redress against a co-worker because of sexual harassment

which does amount to assault and battery, Adler’s requirement of a clear mandate of public

policy is satisfied.” Id. See also Ewing v. Koppers Co., 312 Md. 45, 50, 537 A.2d 1173,

1175 (1988) (“Discharging an employee solely because that employee filed a worker’s

compensation claim contravenes the clear mandate of Maryland public policy.              The

Legislature has made a strong statement to that effect in making such conduct a criminal

offense, and our perception of the magnitude of the public interest in preserving the full

benefits of the worker’s compensation system to employees, and deterring employers from

encroaching upon those rights, is equally strong.”).

       In Watson, this Court held that the interest in preserving bodily integrity was a

sufficiently clear public policy basis to raise a claim of wrongful termination for employees

who reported conduct involving sexual harassment that amounts to assault or battery.

Watson, 322 Md. at 481, 588 A.2d at 767. We noted that federal and state laws prohibited

retaliatory discharge for complaints about sexual harassment in the workplace, however,

the laws did not provide for legal redress against sexual harassment that amounted to

assault or battery. 322 Md. at 483, 588 A.2d at 768 (holding that the plaintiff employee

suffered sexual harassment which amounted to assault or battery by her employer).

However, the employee’s interest in preserving bodily integrity was reinforced by the

state’s interest in “preventing breaches of the peace” and “statutory policies intended to

assure protection from workplace sexual harassment.” 322 Md. at 481, 588 A.2d at 767.

Thus, this Court found a wrongful termination claim based on public policy would support

the employee’s tort damages claim because the public policy was clearly discernable and

                                             26
the violation of the policy was otherwise unremedied. Id. Such is not the case under Dr.

Yuan’s circumstances. We cannot clearly determine what the contours of a wrongful

termination claim based on a public policy against research misconduct would entail.

       We hold that the provisions regarding research misconduct do not provide a clear

public policy to support a tort claim for wrongful termination of employment.

        Conversion and Interpreting Respondent’s Research Materials Policy

       Conversion is an intentional tort, consisting of two elements, a physical act
       combined with a certain state of mind. The physical act can be summarized
       as any distinct act of ownership or dominion exerted by one person over the
       personal property of another in denial of his right or inconsistent with it. This
       act of ownership for conversion can occur either by initially acquiring the
       property or by retaining it longer than the rightful possessor permits. . . . The
       gist of a conversion is not the acquisition of the property by the wrongdoer,
       but the wrongful deprivation of a person of property to the possession of
       which he is entitled.

Darcars Motors of Silver Spring, Inc. v. Borzym, 379 Md. 249, 261–62, 841 A.2d 828,

835–36 (2004) (internal quotation marks and citations omitted). To establish the element

of intent for conversion, the evidence must show that the defendant possessed an intent

       to exercise a dominion or control over the goods which is in fact inconsistent
       with the plaintiff’s rights. The defendant may have the requisite intent even
       though he or she acted in good faith and lacked any consciousness of
       wrongdoing, as long as there was an intent to exert control over the property.

Borzym, 379 Md. at 262–63, 841 A.2d at 836 (internal quotation marks and citations

omitted).

       “[A] living cell line is a property interest capable of protection” and as such, there

is “no reason why a cell line should not be considered a chattel capable of being converted.”

United States v. Arora, 860 F. Supp. 1091, 1099 (D. Md. 1994), aff’d, 56 F.3d 62 (4th Cir.


                                              27
1995) (per curiam). See also Diamond v. Chakrabarty, 447 U.S. 303, 310, 100 S. Ct. 2204,

2208, 65 L. Ed. 2d 144, 151 (1980) (“[T]he patentee has produced a new bacterium with

markedly different characteristics from any found in nature and one having the potential

for significant utility. His discovery is not nature’s handiwork, but his own; accordingly it

is patentable subject matter[.]”). Moreover, a researcher has a property right in work he or

she has copyrighted. See, e.g., U.S. ex rel. Berge v. Bd. of Trs. of the Univ. of Ala., 104
F.3d 1453, 1463 (4th Cir.), cert. denied, 522 U.S. 916, 118 S. Ct. 301, 139 L. Ed. 2d 232

(1997). In the case at bar, Dr. Yuan does not hold a patent, copyright, or other specific

intellectual property interest in the research materials under consideration. Therefore, he

does not have a property interest in the research materials under such a theory.

       Specifically, Dr. Yuan does not challenge the validity of JHU’s “Policy on Access

and Retention of Research Data and Materials.” Instead, he alleges JHU violated its own

policy when Dr. Boeke first indicated that Dr. Yuan could have access to the materials, but

JHU later denied Dr. Yuan such access. The Policy provides:

       3. OWNERSHIP OF RESEARCH DATA: The University owns all Research
       Data generated by research projects conducted at or under the auspices of the
       Johns Hopkins University regardless of funding source, unless specific terms
       of sponsorship, other agreements or University policy supersede these rights.
       This policy does not attempt to determine relative rights of researchers and
       issues surrounding collaborative efforts such as authorship. . . .
       5. RIGHTS TO ACCESS: . . . The University will have access to the
       Research Data as necessary for technology transfer, compliance and other
       purposes. The University also has the option to take custody of the Research
       Data as determined by the appropriate University official. Such option will
       not be invoked without cause and subsequent notification of the Primary
       Responsible Investigator. . . .
       6. DESTRUCTION OR REMOVAL: . . . With respect to removal of the
       Research Data, the university recognizes the importance of Research Data to
       the future research and career of its faculty. Therefore, should removal of

                                             28
       Research Data be approved, for example, because of the transfer of the
       investigator to another institution, the following requirements apply:
       I. Researchers may receive approval to remove original Research Data. The
       University may retain copies.
       II. Research Data generated during the Researcher’s employment at the
       University will be maintained in accordance with Johns Hopkins policy[.]
       III. Research Data that are integral to the ongoing research of another Johns
       Hopkins employee or student will continue to be made available for that
       purpose.

Johns Hopkins University Policy On Access And Retention Of Research Data And

Materials (January 2, 2008) [http://perma.cc/476F-Y6G5].

       In addition, Dr. Yuan does not dispute that he took possession of research samples

prior to his time working in Dr. Boeke’s lab. However, he argues that JHU violated its

policy because he was originally told by Dr. Boeke that he could take his research

materials, but he was later prevented from doing so. JHU policy states researchers “may”

receive permission to remove property; however, where that information is “integral” to

ongoing research, JHU may retain it. Moreover, the policy stated that JHU “owns all

Research Data generated by research projects conducted at or under the auspices of the

Johns Hopkins University.” Accordingly, all of the research data at issue was generated at

JHU while Dr. Yuan was employed by the institution. The Supreme Court of the United

States stated long ago:

       If one is employed to devise or perfect an instrument, or a means for
       accomplishing a prescribed result, he cannot, after successfully
       accomplishing the work for which he was employed, plead title thereto as
       against his employer. That which he has been employed and paid to
       accomplish becomes, when accomplished, the property of his employer.

Solomons v. United States, 137 U.S. 342, 346, 11 S. Ct. 88, 89, 34 L. Ed. 667, 668 (1890)

(holding that the use of employer’s property and machinery to devise an internal revenue

                                            29
stamp was part of the duty of the employee and therefore the employer owned the right to

use the stamp without compensating the employee). Dr. Yuan’s employment involved

molecular biology and genetics research for JHU. Further, we have found no law, nor did

Dr. Yuan offer any law, to support the proposition that Dr. Yuan was entitled to continue

his possession of research materials when his employment ended.

       Under the JHU Policy, there is no absolute right of a discharged or former researcher

to have access or ownership of the research materials. Rather, JHU maintains ownership,

“unless specific terms of sponsorship, other agreements, or University policy supersede”

JHU’s rights. Notably, Dr. Yuan’s complaint seems to indicate that all research data and

materials were created during Dr. Yuan’s tenure at JHU; thus, their ownership is

determined by JHU policy, which provides that research data may remain with JHU.

Clearly, one cannot covert property which one owns. Borzym, 379 Md. at 261–63, 841

A.2d at 835–36 (discussing case law that defines “conversion” to mean taking another’s

property); Interstate Ins. Co. v. Logan, 205 Md. 583, 588–89, 109 A.2d 904, 907 (1954)

(“A ‘conversion’ is any distinct act of ownership or dominion exerted by one person over

the personal property of another in denial of his right or inconsistent with it.”).

       JHU acted in accordance with its policies when it denied Dr. Yuan’s access to the

research materials as the institution owned all of the materials at issue.

                                      CONCLUSION

       For the reasons stated above, we affirm the judgment of the Court of Special

Appeals.



                                             30
JUDGMENT OF THE COURT OF
SPECIAL   APPEALS     AFFIRMED.
COSTS TO BE PAID BY PETITIONER.




31